Citation Nr: 1543880	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Appellant's income constitutes a bar to the receipt of nonservice-connected (NSC) death pension benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to December 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which denied entitlement to death pension benefits based on countable income. 

The issues of entitlement to special monthly pension based on the need for aid and attendance or housebound status have been raised by the Appellant in April 2012 and January 2013 statements, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For the entire period on appeal, the Appellant's countable income exceeded applicable maximum annual pension rates.


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272, 3.273 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Appellant submitted a claim for Dependency and Indemnity Compensation, Death pension and Accrued benefits in April 2012 and provided income information in conjunction with her claim.  The Board finds that VCAA notice and assistance is not required to address the Appellant's appeal for death pension benefits because the issue presented involves a claim that cannot be substantiated as a matter of law based on the undisputed facts of this case.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, the Appellant's appeal was denied based on based solely on factual and unambiguous information or statements as to income, and the Appellant does not contend that there was been any change in income during the appeal period.  Accordingly, the Board finds it may proceed with adjudication on the merits.

Law and Analysis for Evaluating Countable Income 

Death pension benefits are available to a surviving child as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1542(a) (West 2014).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4) (2015).

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (2015). 

A surviving child who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1542; 
38 C.F.R. § 3.24 (2015).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2015). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2015).  The Gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. § 3.262(a)(2) (2015).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  
38 C.F.R. § 3.21 (2015). 

An April 2014 rating decision establishes that the Appellant is a "child" of the Veteran based on being permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (2015). 

The Appellant filed a claim for death pension benefits in April 2012.  At the time she submitted her claim, the applicable MAPR for a surviving child was $2,120.00.  The applicable MAPR rate was increased to $2,129.00 on December 1, 2012, to 2,161.00 on December 1, 2013, and to $2,198.00 on December 1, 2014.  The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  
See 38 C.F.R. § 3.260(f) (2014)

After a review of all the evidence, the Board finds that for the entire appeal period, the Appellant's countable income exceeded applicable MAPR rates and is a bar to the receipt of death pension benefits.

The record shows that the Appellant's annual income in 2012 consisted of reported monthly Social Security Administration (SSA) benefits in the amount of $259.00, and Supplemental Security Income (SSI) benefits in the amount of $435.00.  The Appellant had no other sources of income, and amounts paid for unreimbursed medical expenses were not identified.  The Board finds, therefore, that the Appellant had a total annual income of $8,328.00 in 2012.  

A January 2013 SSA letter shows that beginning January 2013, SSI benefits were increased to $271.00 a month, and shows that the Appellant was also in receipt of SSA benefits in the amount of $459.00 a month.  The Board finds, therefore, that the Appellant had a total annual income of $8,760.00 in 2013.  

The Board finds that the Appellant's countable income of $8,328.00 in 2012 and $8,760.00 in 2013 far exceeded the applicable MAPRs of $2,120.00 and $2,129.00.  For these reasons, the Board finds that, the Appellant's countable income exceeds the statutory limits for entitlement to death pension benefits.  Where the law and not the evidence are dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, the claim of entitlement to death pension benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.






____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


